       Case 1:20-cv-00076-KLD Document 187 Filed 07/08/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

ANN MCKEAN,
                                             Case No. 1:20-CV-76-BLG-KLD
Plaintiffs,

       vs.                                   ORDER
USAA CASUALTY INSURANCE
COMPANY and JOHN DOES I-X,

Defendants.


      This matter has been set for a settlement conference with the Honorable

John Johnston, United States Magistrate Judge, on August 5, 2020, at 9:00 a.m.

(ECF No. 183.) Defendant USAA Casualty Insurance Company (“USAA CIC”)

has filed an unopposed motion for its representative with settlement authority to

attend the settlement conference by video due to the global COVID-19 pandemic.

      Good cause appearing, IT IS HEREBY ORDERED that the Motion is

GRANTED. USAA CIC’s representative is permitted to attend the settlement

conference by YLGHRRUWHOHSKRQH86$$ZLOOFRQWDFWWKHFRXUWWRPDNH

DUUDQJHPHQWVIRUWKHUHPRWHDWWHQGDQFH


      Dated this WK day of July, 2020.
